               Case 3:20-mj-71712-MAG Document 29 Filed 04/22/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KIMBERLY HOPKINS (MABN 668608)
   SCOTT D. JOINER (CABN 223313)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           kimberly.hopkins@usdoj.gov
             scott.joiner@usdoj.gov
 9

10 Attorneys for United States of America

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                        )   NO. CR 20-MJ-71712 MAG
15                                                    )
             Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER
16                                                    )   CONTINUING STATUS CONFERENCE AND
        v.                                            )   EXCLUDING TIME UNDER THE SPEEDY TRIAL
17                                                    )   ACT AND FEDERAL RULE OF CRIMINAL
     ANDREW CHAPIN,                                   )   PROCEDURE 5.1(c) AND (d)
18                                                    )
             Defendant.                               )
19                                                    )
                                                      )
20                                                    )

21
             Counsel for the United States and counsel for the defendant, Andrew Chapin, jointly stipulate
22
     and request that time be excluded under Federal Rule of Criminal Procedure 5.1(c) and (d), and the
23
     Speedy Trial Act from April 28, 2021 to May 17, 2021. The parties jointly request that a status hearing
24
     be continued from April 28, 2021 to May 17, 2021.
25
             The government and counsel for the defendant have agreed that time be excluded under Federal
26
     Rule of Criminal Procedure 5.1 and the Speedy Trial Act as the parties are in the process of resolving
27
     the case. For this reason, the parties stipulate and agree that excluding time until May 17, 2021, will
28

     STIPULATION AND [PROPOSED] ORDER
     CR 20-MJ-71712
              Case 3:20-mj-71712-MAG Document 29 Filed 04/22/21 Page 2 of 3




 1 allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv); FRCP 5.1(c) and (d).

 2 The parties further stipulate and agree that the ends of justice served by excluding time from April 28,

 3 2021 to May 17, 2021, from computation under the Speedy Trial Act and Federal Rule of Criminal

 4 Procedure 5.1(c) and (d) outweigh the best interests of the public and the defendant in a speedy trial. 18

 5 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 6          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 7 counsel for the defendant to file this stipulation, request, and proposed order.

 8          IT IS SO STIPULATED

 9 DATED: April 22, 2021                                  Respectfully submitted,

10                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
11

12
                                                          /s/ Kimberly Hopkins
13                                                        KIMBERLY HOPKINS
                                                          Assistant United States Attorney
14

15

16 DATED: April 22, 2021                                  /s/ Randy Sue Pollock
                                                          RANDY SUE POLLOCK
17                                                        Counsel for Defendant Andrew Chapin
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 20-MJ-71712
              Case 3:20-mj-71712-MAG Document 29 Filed 04/22/21 Page 3 of 3




 1                                           [PROPOSED ORDER]

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from April 28, 2021 to May 17, 2021 would unreasonably deny defense counsel and

 4 the defendant the reasonable time necessary for effective preparation and continuity of counsel, taking

 5 into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court further finds that

 6 the ends of justice served by excluding the time from April 28, 2021 to May 17, 2021 from computation

 7 under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d) outweighs the best

 8 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

 9 IT IS HEREBY ORDERED that the time from April 28, 2021 to May 17, 2021 shall be excluded from

10 computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d). 18

11 U.S.C. §§ 3161(h)(7)(A), (B)(iv); FRCP 5.1(c),(d). The status conference is also continued from April

12 28, 2021 to May 17, 2021.

13

14          IT IS SO ORDERED.

15
               April 22, 2021
16 DATED:___________________                              _____________________________________
                                                          HON. JACQUELINE S. CORLEY
17
                                                          United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     CR 20-MJ-71712
